Citation Nr: 0414459	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served with the Commonwealth Army of the 
Philippines from December 15, 1941, to May 15, 1942, and with 
the Recognized Guerrillas and Regular Philippine Army from 
September 21, 1942, to February 2, 1946.  He died on March [redacted], 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2002 rating decisions of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which determined that new and material evidence 
sufficient to warrant reopening of the claim had not been 
submitted.    


FINDINGS OF FACT

1.  In a decision of December 1959, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

2.  The evidence submitted since the Board's denial is 
cumulative of previously considered evidence, does not raise 
reasonable possibility of substantiating the claim, or is not 
so significant that it must be considered in order to fairly 
decide the veteran's claim.  




CONCLUSIONS OF LAW

1.  The December 1959 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2003).  

2.  New and material evidence to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Here, the AOJ initially provided the claimant with VCAA 
notice in an April 2002 letter, prior to the August 2002 
decision.  However, this letter did not contain the fourth 
element set forth in Pelegrini.  Although the VCAA letter 
provided to the claimant does not contain the fourth element, 
the Board finds that she was otherwise fully notified of the 
need to give VA any evidence pertaining to her claim.  
Subsequent to the April 2002 letter, the August 2002 rating 
decision and July 2003 statement of the case (SOC) and 
October 2003 supplemental statement of the case (SSOC) 
provided her with a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  The SOC and SSOC included the pertinent law and 
regulations pursuant to VCAA.  The April 2002 letter, the 
July 2003 SOC, and the October 2003 SSOC specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to her claim so that VA could help by getting that 
evidence.  Evidence of record reveals that the she 
subsequently submitted statements in support of her claim.  
She also submitted a form for authorization to obtain records 
from a private hospital.  However, she did not provide the 
dates of treatment from this institution.  She was asked to 
provide this information on more than one occasion without 
response.  Additionally, it is noted that a personal hearing 
in 2003 she provided testimony in which she stated that the 
physician who treated the veteran had died and that no 
treatment records were available.  

Moreover, in a September 2003 letter, the AOJ sent the 
claimant an extensive letter again requesting that she 
provide any information and/or evidence to support her claim.  
She was also provided the opportunity to testify at a 
hearing, which she did in February 2003.  In addition, at the 
hearing, she was notified what was needed to substantiate her 
claim and to submit other information or evidence she 
considered relevant to her claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.    

New and Material

The RO initially denied service connection for the cause of 
the veteran's death in August 1959.  The Board confirmed the 
denial in a December 1959 determination.  The decision is 
final.  38 C.F.R. § 20.1100 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Effective from August 
29, 2001, the regulations defining "new and material 
evidence" were revised and clarify the types of assistance 
the VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  As the appellant filed her 
claim seeking to reopen in April 2002, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board agrees.

The evidence of record at the time of the 1959 Board decision 
included the veteran's service medical records and affidavits 
made by him prior to his death attesting to the fact that he 
was treated for malaria during service.  The evidence also 
included a certificate of death showing that he died on March 
[redacted], 1954, due to appendicitis, ruptured, of 7 days' duration 
and that the contributory cause of death was peritonitis.  
Also of record was a report from the office of the Local 
Civil Registrar, Province of Negros Oriental, Republic of the 
Philippines, showing that Policarpo "Iso" died on March [redacted], 
1954, and that the cause of death was "Appendix with 
complication of Malaria."  A church certificate of death 
reflects that Policarpio "Iso" died on May [redacted], 1954.  No 
cause of death was indicated.  

The veteran's service medical records reflect examination by 
the Philippine Army in October 1945.  At that time, the 
abdominal viscera were normal and there were no complaints or 
findings recorded concerning the existence of appendicitis or 
malaria.  The medical examiner certified that the veteran was 
physically qualified for service.  

The veteran executed an affidavit in February 1945 claiming 
treatment for malaria in 1944.  He executed another affidavit 
in March 1946 claiming treatment for malaria by a civilian 
physician from April 1, 1944, to July 31, 1945.  In these 
affidavits, there was no mention of appendicitis.  The claims 
file does not include records showing postservice treatment 
diagnosis or treatment for malaria.  

In December 1959, the Board denied entitlement to service 
connection for the cause of the veteran's death.  After 
review, the Board determined that there was no medical 
evidence from official sources showing diagnosis of or 
treatment for appendicitis during service and there were no 
official service or medical records showing diagnosis of or 
treatment for malaria during service and the exam report in 
1945 was negative for residuals disability resulting from 
malaria.  The Board decision is final.  38 C.F.R. § 20.1100 
(2003).  

The matter under consideration in this case is whether the 
veteran's death was caused or hastened by a disability of 
service origin.  In order for the claimant's claim to be 
reopened, evidence must have been presented, or secured, 
since the December 1959 Board decision which is relevant to, 
and probative of, this matter under consideration.

Here, the evidence submitted since the 1959 Board decision 
includes VA Form 21-4142 in which the claimant alleged that 
the veteran was treated at the Central Azucarera de Bais 
Hospital for malaria and "appendix."  As no treating 
physician or dates were indicated, the form was returned to 
the claimant for more information.  The information requested 
was not provided.  

At a personal hearing in support of her claim, the veteran 
reiterated her contentions.  She submitted copies of evidence 
already of record.  She also submitted 3 sworn statements 
dated in 1963 attesting to the fact that the veteran was 
treated for malaria during service.  These statements were 
provided by fellow servicemen.  She testified that the 
physician who treated the veteran at the Central Azucarera de 
Bais Hospital was dead.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  

While the statements added to the record are presumed to be 
true, see Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
they are repetitive of previous statements made which were 
previously considered by the Board in 1959, and are therefore 
not new.  Moreover, the claimant, as a layperson without 
medical training or expertise, is not qualified to offer 
opinions regarding diagnosis or etiology of medical 
conditions; as such, her opinions cannot constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Accordingly, 
in addition to not being new, the statements added to the 
record and annotations are not material to the issue.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Simply put, the evidence does not include evidence that 
establishes a nexus between inservice treatment for malaria 
and the veteran's death due to a ruptured appendix.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for the cause of 
the veteran's death since the December 1959 Board decision is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
evidence received since the 1959 denial of is not new and 
material, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156(a), 20.1100.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  The appeal is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



